                 Case 2:19-cv-01596-NBF Document 1-2 Filed 12/11/19 Page 1 of 9
    Supreme Court of Pennsylvania
                Court of Common Pleas                                For Prothonotary Use Only:

                                                                     Docket No:
                                                  County
                               aL                                                              CZcJO/1!? (^O
       The information collected on this form is used solely for court administration purposes. This form does not
       supplement or replace the filing and service ofpleadings or other papers as required by law or rules of court.
    Commencement of Action:
     1*1 Complaint         □ Writ of Summons                    EU Petition
S    n Transfer from Another Jurisdiction                       FI Declaration of Taking
E
    Lead Plaintiffs Name:
c     TERRI L. BARBOUR
                                                                      Lead Defendant’s Name:
                                                                       WAL-MART, INC.
T
                                                                        Dollar Amount Requested:          □ within arbitration limits
I    Are money damages requested? 0 Yes                   □ No                (check one)                 □ outside arbitration limits
O
N    Is this a Class Action Suit?              □ Yes      0 No           Is this an MDJAppeal?               □ Yes           0 No

A        Name of Plaintiff/Appellanf s Attorney: Cynthia M. Porta-Clark, Esquire____________________________
                      □     Check here if you have no attorney (are a Self-Represented [Pro Se| Litigant)


    Nature of the Case:        Place an “X” to the left of the ONE case category that most accurately describes your
                               PRIMARY CASE. If you are making more than one type of claim, check the one that
                               you consider most important.

    TORT {do not include Mass Tort)             CONTRACT (do not include Judgments)        CIVIL APPEALS
     FI Intentional                              □ Buyer Plaintiff                          Administrative Agencies
     □ Malicious Prosecution                     □ Debt Collection: Credit Card             □ Board of Assessment
     PI Motor Vehicle
     □ Nuisance
                                                 □ Debt Collection: Other                   E Board of Elections
     □ Premises Liability
                                                                                            C Dept, of Transportation
s    [~1 Product Liability (does not include
                                                  FI Employment Dispute:
                                                                                            □ Statutory Appeal: Other

         mass tort)
E    □ Slander/Libel/ Defamation                     Discrimination
c     □ Other:                                    □ Employment Dispute: Other                  □ Zoning Board        ^
                                                                                                                     O-
                                                                                               □ Other:
T                                                                                                                    vj.yi



I                                                 f~l Other:
                                                                                                                     TIT

o   MASS TORT
     FI Asbestos                                                                                                     co       5
N    FI Tobacco
                                                                                                                    "ir
                                                                                                                              6 ‘ t
     □ Toxic Tort - DES
     □ Toxic Tort - Implant
                                                REAL PROPERTY                              MISCELLANEOUS^.
     □ Toxic Waste
     □ Other:                                    □ Ejectment                                C Common Law/Statijtory Arbitration
B                                                □ Eminent Domain/Condemnation              C Declaratory Judgment
                                                 □ Ground Rent                              E_ Mandamus
                                                 □ Landlord/Tenant Dispute                  E Non-Domestic Relations
                                                 F~1 Mortgage Foreclosure: Residential         Restraining Order
    PROFESSIONAL LIABLITY                        □ Mortgage Foreclosure: Commercial         □ Quo Warranto
     □ Dental                                    FI Partition                               □ Replevin
     0 Legal                                     □ Quiet Title                                 □ Other:
     □ Medical                                   F~1 Other:
     F~1 Other Professional:




                                                                                                                    Updated 1/1/2011
                                                        EXHIBIT "A"
     Case 2:19-cv-01596-NBF Document 1-2 Filed 12/11/19 Page 2 of 9




              IN THE COURT OF COMMON PLEAS OF FAYETTE COUNTY,
                                PENNSYLVANIA



TERRI L. BARBOUR,                     CIVIL DIVISION

                        Plaintiff,    Docket No.:

        vs.

WAL-MART, INC.,
                                      COMPLAINT IN CIVIL ACTION
                        Defendant.

                                      Filed on behalf of Plaintiff(s):
                                      Terri L. Barbour


                                     Counsel of Record for this Party:
                                     Cynthia M. Porta-Clark, Esquire
                                     Pa I.D. # 82111

                                     Porta-Clark + Ward, LLC
                                     100 Fleet Street, Suite 101
                                     Pittsburgh, PA 15220
                                     Tele #(412)921-7350
                                     Fax #(412)921-7351

                                     JURY TRIAL DEMANDED
        Case 2:19-cv-01596-NBF Document 1-2 Filed 12/11/19 Page 3 of 9



             IN THE COURT OF COMMON PLEAS OF FAYETTE COUNTY,
                               PENNSYLVANIA

TERRI L. BARBOUR,                              CIVIL DIVISION

                              Plaintiff,       Docket No. :
           vs.

WAL-MART, INC.,

                              Defendant.

                                  NOTICE TO DEFEND

        You have been sued in court. If you wish to defend against the claims set forth in the
following pages, you must take action within twenty (20) days after this Complaint and
Notice are served, by entering a written appearance personally or by attorney and filing in
writing with the court your defenses or objections to the claims set forth against you. You
are warned that if you fail to do so the case may proceed without you and a judgment may be
entered against you by the court without further notice for any money claimed in the
Complaint or for any other claim or relief requested by the Plaintiff. You may lose money or
property or other rights important to you.

     YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU
DO NOT HAVE A LAWYER, GO TO OR TELEPHONE THE OFFICE SET FORTH
BELOW. THIS OFFICE CAN PROVIDE YOU WITH INFORMATION ABOUT HIRING
A LAWYER.

     IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE MAY BE
ABLE TO PROVIDE YOU WITH INFORMATION ABOUT AGENCIES THAT MAY
OFFER LEGAL SERVICES TO ELIGIBLE PERSONS AT A REDUCED FEE OR NO
FEE.

                                Pennsylvania Lawyer Referral
                                  Service Pennsylvania Bar
                                         Association
                                      100 South Street
                                        P.O. Box 186
                                   Harrisburg, PA 17108
                                       (800) 692-7375
         Case 2:19-cv-01596-NBF Document 1-2 Filed 12/11/19 Page 4 of 9




                   IN THE COURT OF COMMON PLEAS OF FAYETTE COUNTY,
                                     PENNSYLVANIA

 TERRI L. BARBOUR,                                  CIVIL DIVISION

                                Plaintiff,          Docket No.:

             vs.

 WAL-MART, INC.,

                               Defendant.

                               COMPLAINT IN CIVIL ACTION

        AND NOW comes Plaintiff, Terri L. Barbour, by and through her attorneys, Cynthia M.

 Porta-Clark, Esquire, and Porta-Clark + Ward, LLC, and complains and alleges as follows:

        1.    Plaintiff Terri L. Barbour is an adult individual residing at 821 Meldon Avenue,

Donora, Washington County, Pennsylvania 15033.

        2.    Defendant Wal-Mart, Inc. is a corporation with headquarters located at 702

Southwest 8th Street, Bentonville, AR 72716.

        3.    At all times relevant and material hereto, defendant operated retail store number

2420, located at 100 Sara Way, Belle Vernon, Fayette County, Pennsylvania 15012 (hereinafter

“the premises”).

        4.    At all times relevant to this matter, defendant owned, possessed, maintained and/or

controlled the above-described premises and had a duty, or an implied duty, to maintain, inspect

and/or repair the premises.

       5.    At all times relevant and material hereto, defendant acted by and through its

employees, servants, representatives and agents who acted by and through their actual and

apparent authority.
                                                1
        Case 2:19-cv-01596-NBF Document 1-2 Filed 12/11/19 Page 5 of 9




         6.    On or about November 30, 2017, plaintiff was an invitee, lawfully on the

 aforementioned premises of the defendant.

         7.    At all times relevant and material hereto, there existed a dangerous, defective,

 hazardous and unsafe condition on the premises of the defendant, characterized by liquid located

 on the floor in front of the registers in the front of the store.

         8.    As plaintiff was approaching the registers to check out, she was caused to trip, slip

 and/or otherwise lose her balance as a result of coming into contact with the aforementioned

 defective condition, causing severe and serious injuries and damages.

         9.    As a direct and proximate result of the aforementioned accident, plaintiff sustained

the following injuries, some or all of which are or may be permanent:

                 a.      Injuries to and about the left knee;

                 b.      Injuries to and about the bilateral hips;

                c.       Injuries to and about the lumbar spine;

                d.       Injuries to and about the left ankle;

                e.      Bruises, contusions and other injuries in or about nerves, muscles, bones,
                        tendons, ligaments, tissues and vessels of the body;

                f.      Nervousness, emotional tension, anxiety and depression; and

                g-      Other injuries to be proven at trial.

        10.   Asa direct and proximate result of the aforementioned accident, plaintiff sustained

the following damages, some or all of which are or may be permanent or on-going:

                a.      She has endured, and will continue to endure great pain, suffering,
                        inconvenience, embarrassment, mental anguish, monetary expenditures for
                        the care of her injury, and emotional and psychological trauma.

               b.       She has been, and will be required to, expend large sums of money for
                        medical treatment and care, medical supplies, rehabilitation and
                                                    2
        Case 2:19-cv-01596-NBF Document 1-2 Filed 12/11/19 Page 6 of 9




                          therapeutic treatment, medicines and other attendant services.

                    c.    Her general health, strength and vitality have been impaired.

                    d.    She may, in the future, have to face at least one, and possibly numerous,
                          surgeries.

                    e.    She has sustained and will continue to sustain lost earnings and her
                          earning capacity has been and may be permanently impaired;

                   f.     She has been disfigured; and

                   g-     She has been and will in the future be unable to enjoy various pleasures of
                          life that she previously enjoyed.

        11.   At all times relevant and material herein, defendant knew or should have known of

the dangerous, hazardous, unsafe and defective condition that existed on the premises.

Defendant failed to take any steps to eliminate the hazard, reduce its danger to invitees, or

otherwise warn users, including the plaintiff, of its dangerous, hazardous, unsafe and defective

condition.

        12.   Plaintiffs injuries and damages were a direct and proximate result of defendant’s

negligence in the following particulars:

               a.        In causing and permitting the dangerous, hazardous, unsafe and defective
                         condition to exist on the premises for an unreasonable period of time;

               b.        In providing a premises that was unsafe for use;

               c.        In designing, constructing, and maintaining the premises in such a manner
                         that invitees were at risk of injury;

               d.        In failing to warn users, including the plaintiff, regarding the dangerous,
                         hazardous, unsafe and defective condition of the premises;

               e.        In failing to altogether eliminate the dangerous, hazardous, unsafe and
                         defective condition from the premises;

              f.         In failing to cordon off the dangerous condition or otherwise prevent

                                                   3
       Case 2:19-cv-01596-NBF Document 1-2 Filed 12/11/19 Page 7 of 9




                        invitees of the premises from transversing through the dangerous,
                        hazardous, unsafe and defective condition;

                g-      In negligently designing, constructing, maintaining and operating the
                        premises such that Plaintiff was caused to fall;

                h.     In failing to timely, properly, or regularly inspect the premises for defects;
                       and

               i.      In failing to remove, repair or cordon off the unsafe condition on the
                       premises.

       WHEREFORE, Plaintiff demands for judgment against Defendant in an amount in excess

of the jurisdictional limits for compulsory arbitration, together with court costs, interest and such

other and further relief as the Court may deem just and equitable.

       A JURY TRIAL IS DEMANDED.

                                              Porta-Clark + Ward, EEC




                                             f^nthia M. Rorta-Clark, Esquire
                                             Pa I.D. #82111
                                             Attorney for Plaintiff

                                              100 Fleet Street, Suite 101
                                              Pittsburgh, PA 15220
                                              (412)921-7350




                                                4
  Case 2:19-cv-01596-NBF Document 1-2 Filed 12/11/19 Page 8 of 9




                                      VERIFICATION

        I, Cynthia M. Porta-Clark, Esquire, counsel for the plaintiff verify the statements

submitted in the foregoing Complaint in Civil Action are true and correct to the best of

my knowledge, information and belief based upon the information received from

plaintiff, and the documents/records related to the matters raised in this action. This

verification is filed in an effort to expedite litigation. A verification from the plaintiff can

and will be supplied upon the request of any party to this action. I understand that false

statements herein are made subject to the penalties of 18 Pa. C.S. Section 4904, relating

to unsworn falsification to authorities.



                                                                ''t
                                                   ■^fi^
                                             /Cynthia M. Porta-Clark, Esquire
                                            ^Pal.D. #82111
                                              Attorney for Plaintiff

                                               Porta-Clark + Ward, EEC
                                               100 Fleet Street, Suite 101
                                               Pittsburgh, PA 15220
                                               (412)921-7350
   Case 2:19-cv-01596-NBF Document 1-2 Filed 12/11/19 Page 9 of 9



                              CERTIFICATE OF COMPLIANCE

        I certify that this filing complies with the provisions of
                                                                     the Public Access Policy of the
Unified Judicial System of Pennsylvania Case Records
                                                     of the Appellate and         Trial Courts that
require filing confidential information and documents
                                                         differently than non-confidential
information and documents.




                                                              A//

                                            ^C^thia M. Poi/a-Clark, Esquire




        //-//_/;
Dated
